Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1, 4, 6-9, 25-29, and 31-36 (now renumbered 1-17 for issue) are found to be in condition for allowance.
Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The applicant and the examiner conducted interview and discussed proposed amendments to the currently amended claims to be more specific and removing conditional languages such as “and/or” from the claim limitations on 07/26/2021 and 07/29/2021. The Applicant agreed to the proposal and filed supplemental amendment on 07/30/2021 per the agreement.  
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose “detecting incoming of the object; and in response to that the incoming of the object is detected, generating an incoming signal to trigger the measurement of the speed of the object, and wherein the method further comprises: detecting leaving of the object; and in response to that the leaving of the object is detected, generating an outgoing signal to control the line scan camera to stop the image capturing on the object. determining relative positions of a feature point of the object both in the i-th image and in the (i+l)-th image captured by the image capturing module, determining the number of pixels n between the determined two relative positions: and calculating the number of pixels VD that the object travels across per unit time on the imaging plane of the image capturing module according to the following formula: VD=n/t by determining the line frequency for image capturing according to the calculated number of pixels Vp” as recited in the claims.
No other relevant prior art has been found to anticipate or obviate the claimed matter as specifically recited in the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487